Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
It is noted that new claim 64 appears to be improperly numbered “34”.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 54-55, 57-58 and 62, drawn to a variable power optical system including further specifics of the physical characteristics of a focusing group, classified in G02B 15/14.
II. Claim 56, drawn to a variable power optical system including further specifics wherein a positive lens is provided next to the group on the image side, classified in G02B 15/144113.
III. Claims 59 and 69, drawn to a variable power optical system including further specifics of the first positive lens satisfies the following conditional expression:
vdO > 60, classified in G02B 15/143105.
IV. Claims 60-61, drawn to a variable power optical system including further specifics of the order and structure of the second lens group, classified in G02B 15/16.
V. Claim 63, drawn to a variable power optical system including further specifics of a third negative lens, a fourth positive lens and a fourth negative lens being provided next to the third positive lens on the image side, classified in G02B 15/20.
VI. Claims 64 and 68, drawn to a variable power optical system including further specifics of a third lens group satisfying the conditional expression:
1/2 < 2.0, classified in G02B 15/143105.
VII. Claims 67 and 70-71, drawn to a variable power optical system including further specifics of a vibration-isolating lens group, classified in G02B 27/646.

The inventions are independent or distinct, each from the other because:
Inventions I-VII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j), drawn to related but distinct inventions. In the instant case, the inventions as claimed can have a materially different claimed design as shown by the different limitations set forth in the claims of each group above and not requiring the features of each of the other groups. Furthermore, the inventions as claimed do not overlap in scope (i.e. are mutually exclusive), and there is nothing of record to show them to be obvious variants.
The above groups have a materially different design and do not overlap in scope since each group has been shown above, by the specific limitations listed in each of the groups above, to be distinct and mutually exclusive. All of the groups additionally appear to have utility, and stand alone as claimed as there is nothing of record to show them to be obvious variants. 
Also, M.P.E.P. 806.05 specifically states that “Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.”
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Additionally, Applicant must elect one of the following patentably distinct species:
Species 1: Figure 1;
Species 2: Figure 6;
Species 3: Figure 11;
Species 4: Figure 16;
Species 5: Figure 21; and
Species 6: Figure 26.
The species are independent or distinct because of the functionally different configurations and modes of operation shown in the figures of the species set forth above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear to be generic.

(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Claims 53 and 66 link inventions I-VII.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claims 53 and 66.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim(s) including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional 
It is noted that claims 65, 72 and 73 will be examined with any of the elected Groups as long as the claim also reads on the elected Species.
As per M.P.E.P. 812.01, a telephone call was not made to Applicant's representative to request an oral election to the above restriction requirement because of the complexity of the restriction requirement, and/or because the Examiner knows from past experience than an election will not be made by telephone since foreign applicants generally want the restriction in writing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/3/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872